Citation Nr: 0923951	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation higher than 70 percent 
for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2001 to August 
2005.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  During the course of his claim, the Veteran 
moved to Tennessee, and adjudication of the claim was 
undertaken by the Nashville RO. 


FINDING OF FACT

The evidence of record shows that the symptomatology 
associated with the Veteran's service-connected PTSD more 
closely approximated total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name for 
the entire appeal period.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for the 
Veteran's service-connected PTSD have been approximated for 
the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2008).      


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

In light of the full grant of benefits for the Veteran's 
claim for entitlement to an evaluation higher than 70 percent 
for his service-connected PTSD, specifically the grant of a 
100 percent disability rating, the Board notes that no 
further notification or assistance is necessary to develop 
the facts pertinent to the claim at this time. 

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2008).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO staged its rating of the Veteran's service-connected 
PTSD.  In a June 2006 rating decision, the Veteran was 
granted a 10 percent disability rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008), effective August 27, 
2005, the day after he was discharged from active service.  
Then, in February 2007, the RO increased the Veteran's 
disability rating to 50 percent effective August 27, 2005.  
That rating reflects evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  
The RO again revised the Veteran's disability rating in a 
January 2009 rating decision.  This time, the RO increased 
the Veteran's disability rating to 70 percent effective May 
16, 2008, the date the Veteran's VA doctor sent a letter 
regarding his symptoms to the RO.  A 70 percent disability 
rating reflects evidence of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
such symptoms as suicidal ideation; obsession rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  

However, the Veteran contends that he is entitled to a 100 
percent disability rating for the entire appeal period.  A 
100 percent disability rating reflects evidence of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.   

The Board has reviewed the Veteran's complete claims file.  
Overall, the Veteran's symptoms during the entire appeal 
period more closely approximate the criteria for a 100 
percent disability rating than a 70 percent disability 
rating.  The Veteran's most recent compensation and pension 
examination in conjunction with this claim occurred in 
October 2008 and presented an accurate representation of the 
Veteran's symptoms and disability throughout the entire 
appeal period.  In the compensation and pension examiner's 
report, the examiner indicates that the Veteran last held a 
job in January 2008 as a part-time meat cutter at a grocery 
store.  The Veteran described the work as sporadic because he 
was not able to "go in and work" often.  He also has no 
friends that he can rely on as resources if he ever needs 
such a support structure.  Aside from an army video game and 
watching some television and sports, the Veteran claims to 
have no other interests or hobbies.  The Veteran reports PTSD 
symptoms consisting of recurrent nightmares four to five 
nights a week, flashbacks almost every day triggered by 
smells and sounds, and daily thoughts and memories about Iraq 
that still trouble and upset him that stem from combat the 
Veteran saw during three tours in Iraq.  The examiner noted 
that the Veteran is very isolated, has little interest in 
daily activities, prefers to stay to himself, does not 
tolerate crowds or groups, and could not handle school 
because of his classmates.  He loses his temper easily and is 
prone to road rage.  The Veteran insists that he cannot be 
close to anyone, including his family, and that his 
relationships fail because women cannot tolerate being around 
him.  The examiner also noted that the Veteran does not 
expect to live much longer, has trouble sleeping every night 
of the week, and gets only three to four hours of interrupted 
sleep at most on a nightly basis.  The examiner's report 
reveals that the Veteran continues to be vigilant, especially 
while driving, and exhibits an exaggerated startle response.  
The Veteran drinks up to 12 beers and some hard liquor a day, 
but has not used marijuana or cocaine in the several years 
preceding the examination.  The examiner also noted that the 
Veteran is chronically depressed with sad mood and crying 
spells, insomnia, poor appetite with some weight loss, 
irritability, poor concentration and memory, anhedonia, 
lethargy and fatigue, and frequent thoughts about suicide 
(although most thoughts are passive).  The Veteran also 
suffers from hallucinations in which he hears noises and 
mumbling voices and sees people such as Iraqi guards.  He is 
extremely paranoid and fearful, causing him to sleep with a 
knife and keep guns nearby.  The Veteran displayed impaired 
memory and was unable to remember his Social Security number, 
his parents' birth dates, how many siblings he has, or his 
mother's maiden name.  Finally, the examiner concluded that 
the Veteran "has current psychiatric diagnoses of PTSD, 
chronic; major depressive disorder, recurrent and severe with 
psychotic symptoms; and alcohol abuse and possible cognitive 
disorder due to TBI" and could not work in any capacity in 
his current state.     

In his opinion, the examiner found that the Veteran's PTSD is 
his primary diagnosis and the depressive disorder is 
secondary to both the Veteran's PTSD and his situation in 
life.  He further opined that alcohol abuse is also secondary 
to the Veteran's service in Iraq and PTSD as the Veteran used 
alcohol in an attempt to self-medicate.  The examiner 
assigned Global Assessment Functioning (GAF) scores of 35 for 
PTSD, 35 for major depressive disorder, and 40 for alcohol 
abuse.  Furthermore, the Board notes that the Veteran was 
assigned GAF scores throughout his treatment and was most 
frequently assigned a score of 40 or 42.  At times, his GAF 
scores were also 35, 40, and 50.  In September 2006, the 
Veteran was assigned a range of 41 to 50 and has not been 
above 50 since he was treated in October 2003 while still in 
service and assigned a range of 51 to 60.

A GAF score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsession rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Finally, a GAF 
score between 51 and 60 reflects moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (few friends, conflicts with peers or co-
workers).  

In addition to the Veteran's GAF scores being similar to his 
most recent compensation and pension examination, the 
evidence of record demonstrates that his symptoms bear a 
striking similarity to those described by the examiner.  To 
be sure, the Veteran demonstrated recurrent themes throughout 
treatment to include forgetfulness, difficulty scheduling and 
remembering appointments, and memory loss.  Because of these 
symptoms, the Veteran frequently returns to his house to 
retrieve forgotten items, sometimes returning more than once.  
He forgets details of conversations and requires multiple 
confirmations of daily acts, such as locking his door.  The 
Veteran needs multiple reminders to perform multi-step task 
sequences and has difficulty participating in conversations 
due to an inability to recall information contained within 
the conversation.  

Furthermore, in June 2008, the Veteran called the VA Medical 
Center in order to dictate his own note into his medical 
record because he thought his records were being dictated 
inaccurately.  In that note, he claimed that he failed three 
times to try to go back to school because he was unable to 
handle crowds, stress, and noise in school and was easily 
distracted.  He said that he quit working in October 2007 
because he could not deal with the work load and stress from 
working.  He developed anxiety when customers and coworkers 
approached him, causing anger and aggression.  He does not 
enjoy life, does not socialize, and cannot sit with his 
family at the dinner table.  The Veteran also claimed that he 
isolates himself and plays army video games but does not get 
pleasure out of them.  He also said that he cannot 
concentrate, has memory problems, and cannot hold a 
conversation.  The Board deems his account credible and 
considers it with the other evidence of record.  

The Veteran also wrote a letter to the RO in April 2008 in 
which he described many of the aforementioned symptoms.  He 
elaborated on some of the other effects PTSD has on his daily 
life.  For example, he is distant from friends and family and 
has no social, sex, or relationship life.  When he leaves his 
house, he constantly returns to ensure that he locked the 
door.  The Veteran forgets simple tasks and things people 
tell him.  Daily care has become a hard task for the Veteran, 
such as brushing his teeth, hygiene, and eating.  

As further support for his claim, the Veteran submitted 
statements from his friends and doctor substantiating his 
claim for an increased initial evaluation.  Letters from two 
of his friends in June 2008 and March 2006 corroborate the 
symptoms that the Veteran discussed with his VA doctors and 
also discussed his mood swings, lack of desire to live, and 
inability to focus.  Most importantly, one of the Veteran's 
doctors wrote two letters that the RO associated with his 
claims file.  In October 2007, she wrote that she had been 
treating the Veteran for a year and that he has severe and 
chronic symptoms of PTSD, including anxiety, nightmares, poor 
sleep, isolation, withdrawal, and hypervigilance.  She also 
opined that his condition had not improved much with 
medication and intensive therapy.  Then, in a letter dated 
May 16, 2008, the date the Veteran's 70 percent disability 
rating became effective, she elaborated that the Veteran's 
PTSD makes him "unable to tolerate social or stressful 
situations.  As a result he has been unable to work for the 
past 6 months as well as unable to attend school."  Again, 
she reported that medication and therapy were not improving 
the Veteran's condition.  Because of their familiarity with 
the Veteran and his symptoms, the Board affords great 
probative value to all three of the aforementioned authors.  

Finally, the Board notes that the Veteran also underwent a 
compensation and pension examination in March 2006.  That 
examiner found that the Veteran manifested PTSD with 
recurrent, intrusive, and distressing recollections of 
traumatic events and recurrent, distressing dreams of the 
events; intense psychological distress with exposure to 
internal or external cues that symbolize or resemble aspects 
of the traumatic event; efforts to avoid activities, places, 
or people that arouse recollections of trauma; diminished 
interest and participation in significant activities; 
difficulty falling asleep and concentrating; irritability, 
hypervigilance, and exaggerated startle response; and 
interference with social and occupational functioning due to 
moderate stressors.  However, at this time, the Veteran was 
also being seen by a clinical psychologist at a VA medical 
facility.  His psychologist wrote in June 2006 that he 
"believe[s] [his] evaluation of 1/26/06 was completely 
ignored" when the Veteran was rated at 10 percent disabled.  
This psychiatrist professed that in his opinion, the 
Veteran's symptoms were much worse than a 10 percent 
disability rating indicates.  The Board affords his opinion 
as a treating psychiatrist probative value. 

Thus, the Board finds that the overall disability picture 
associated with the Veteran's PTSD as shown by the probative 
evidence of record more closely approximates total 
occupational and social impairment during the entire appeal 
period.  Therefore, the Veteran is entitled to a higher 
disability rating of 100 percent for the entire appeal 
period.  

Since the application of the regular schedular standards has 
resulted in a total rating, referral of this matter to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for consideration of the assignment of an 
extraschedular evaluation need not be considered.




ORDER

Entitlement to an initial evaluation of 100 percent for PTSD 
is granted for the entire appeal period, subject to the laws 
and regulations governing the payment of monetary awards.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


